Case: 4:21-cv-00438-MTS Doc. #: 110 Filed: 07/26/21 Page: 1 of 3 PageID #: 2317



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


 MARITZ HOLDINGS INC. and MARITZ                   )
 MOTIVATION INC.,                                  )
                                                   )
                          Plaintiffs,              )
                                                   )
                                                        Case No. 4:21-cv-00438-MTS
                v.                                 )
                                                   )
 DREW CARTER, et al.                               )
                                                   )
                          Defendants.              )

                    MARITZ’S MEMORANDUM IN SUPPORT OF
                  MOTION TO MAINTAIN DOCUMENT UNDER SEAL

       Plaintiffs Maritz Holdings Inc. and Maritz Motivation Inc. (collectively “Maritz”),

pursuant to Local Rule 13.05 and the Court’s CM/ECF Procedures, respectfully move the Court

to maintain under seal the Exhibit to the Court’s Preliminary Injunction entered on July 20, 2021

[Doc. #102]. In support of its Motion, Maritz states:

       1.      Local Rule 13.05 states that the “Court ... recognizes the right of the parties in cases

to seek the filing under seal of material and information lawfully kept confidential in civil and

criminal cases...” L.R. 13.05(A)(2).

       2.      The decision of whether to allow parties to file documents under seal is left to the

sound discretion of the Court. Webster Groves Sch. Dist. v. Pulitzer Pub. Co., 898 F.2d 1371,

1376 (8th Cir. 1990). In exercising its discretion of whether to seal judicial records, “a court

balances the interest served by the common-law right of access ... against the salutary interests

served by maintaining confidentiality of the information sought to be sealed.” Wood v. Robert

Bosch Tool Corp., No. 4:13CV01888 PLC, 2016 WL 7013034, at *5 (E.D. Mo. Nov. 30, 2016)

(quoting IDT Corp. v. eBay, 709 F.3d 1220, 1223 (8th Cir. 2013)).
Case: 4:21-cv-00438-MTS Doc. #: 110 Filed: 07/26/21 Page: 2 of 3 PageID #: 2318




       3.      When faced with similar circumstances, another court in this circuit has granted

leave to file highly confidential business information under seal. See Klein v. Prime Therapeutics,

LLC, 2018 WL 1586038, *4 (D. Minn. 2018). In Klein, the Defendants filed motions to continue

sealing highly confidential business records pursuant to a novel local rule similar to Local Rule

13.05. Id. at *2. There, the court granted the motions to continue sealing, in part because “the

documents are judicial records that should be sealed because the public right of access is de

minimis when compared to Defendants’ interests of nondisclosure....” Id. at *3.

       4.      Here, the document Maritz seeks to file under seal contains highly confidential

business information the public interest in which is de minimis.

       5.      Maritz provides the following justification for filing this Exhibit under seal:

               a. Exhibit to Preliminary Injunction: This document consists of a list of Maritz
                  customers with whom Defendants are prohibited from conducting business
                  under the Preliminary Injunction. This information is highly confidential, as
                  any competitor of Maritz or Whistle might gain a competitive advantage by
                  obtaining the knowledge of customers whom Maritz values so highly so as to
                  seek judicial protection therefor and/or customers from whom Whistle is
                  restrained from doing business as such competitors know they would face less
                  competition in soliciting business therefrom. In addition, Maritz’s relationship
                  with certain of the entities on this list is confidential.

       6.      At the hearing on Maritz’s Motion for Preliminary Injunction, the Court indicated

that this Exhibit should be maintained under seal, and counsel for the Defendants indicated no

opposition.

       7.      In accordance with Local Rule 13.05(A)(4)(B)(i), Maritz states that no non-party

produced documents are attached to its Memorandum; as such no notice to any such non-parties

has been served.

       WHEREFORE, Maritz respectfully requests the Court maintain the above-described

Exhibit under seal and grant all other relief the Court deems appropriate.



                                                 2
Case: 4:21-cv-00438-MTS Doc. #: 110 Filed: 07/26/21 Page: 3 of 3 PageID #: 2319




                                                   Respectfully submitted,

                                                   OGLETREE, DEAKINS, NASH, SMOAK
                                                   & STEWART, P.C.


                                                   /s/ Bradley W. Tharpe
                                                   Gregg M. Lemley, MO #44464
                                                   Daniel P. O’Meara, PA #53535 (pro hac vice)
                                                   Justin A. Allen, IN #3120449 (pro hac vice)
                                                   Bradley W. Tharpe, MO #71203
                                                   7700 Bonhomme Ave, Suite 650
                                                   St. Louis, MO 63105
                                                   Tel: (314) 802-3935
                                                   Fax: (314) 802-3936
                                                   gregg.lemley@ogletree.com
                                                   dan.omeara@ogletree.com
                                                   justin.allen@ogletree.com
                                                   brad.tharpe@ogletree.com

                                                   Attorneys for Plaintiffs



                                CERIFICATE OF SERVICE

       I hereby certify that on July 26, 2021, the foregoing was filed through the Court’s ECF/CM
system which made service on all registered participants.

                                            /s/ Bradley W. Tharpe



                                                                                        47892611.1




                                               3
